Citation Nr: 1814278	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus II (DM) with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In August 2017, the Board remanded this matter for further development.

The Board notes that in a December 2017 rating decision, the RO granted separate service connection for renal insufficiency associated with the Veteran's DM and previously included the Veteran's rating for DM with erectile dysfunction.  As such, the issue on the title page has been edited to reflect the change.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected DM with erectile dysfunction has been manifested by more than one daily injection of insulin and restricted diet, but does not require regulation of activities, and with complications of erectile dysfunction that would not be compensable if separately evaluated.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.



Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505(2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran's DM with erectile dysfunction is rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913 (2017).  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  

As the Veteran currently receives separate ratings for diabetic complications of diabetic neuropathy of the bilateral upper and bilateral lower extremities, the symptoms related to those disabilities cannot be considered in evaluating the level of disability due to diabetes mellitus with erectile dysfunction.  38 C.F.R. § 4.14  (2017) (rating the same manifestation under different diagnoses is to be avoided).

In August 2008, the Veteran submitted a statement in support of his claim indicating that his DM had increased in severity.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.

In June 2008, a VA medical center (VAMC) record indicated the Veteran presented for follow-up of diabetic care.  He reported that he had fluctuating blood sugars.  He reported being interested in starting insulin to better regulate his blood sugars.  

In August 2008, a VAMC record indicated the Veteran had presented for diabetic management.  The Veteran indicated he had hyperglycemia and hypoglycemia symptoms.  He reported no hospitalizations related to his DM.  Upon examination, he was found to have fair glycemic control, but showing some loss of control since his last evaluation.  Daily insulin was advised to be considered.

In September 2008, a VAMC record showed the Veteran to have begun low-dose insulin.

In February 2009, a VAMC record indicated the Veteran was doing well with insulin.  He reported no hypoglycemic events.

In November 2009, a VA examination determined that the Veteran's DM required two times a day.  He reported complete erectile dysfunction.  He was not found to have been hospitalized for acidosis or hypoglycemia.  He reported following his diet.  His activities were not restricted due to his DM.  He reported symptoms of hypoglycemia 2-3 times per week, which he resolved with eating candy.  

A March 2010 VAMC record indicated the Veteran was recommended to exercise 30 minutes a day, 5 days a week.  

In April 2011, a VAMC record indicated the Veteran was taking insulin twice a day.  He reported walking twice a day for 20 minutes a time every day.  

In June 2011, a VAMC record indicated the Veteran reported hypoglycemic events, stating he was seeing spots and getting disoriented.  The Veteran stated he had low blood sugar about 3 times in the last month, which usually occurred in the afternoon.  He denied symptoms of hyperglycemia.  He reported walking about 30 minutes a day.  He reported taking insulin twice a day.  

In July 2012, a VA examination found the Veteran's DM to be managed by a restricted diet and that he was prescribed both an oral hypoglycemic agent and insulin more than one time a day.  The Veteran's DM did not require regulation of his activities.  He visited his diabetic care provided less than 2 times a month and had not had any periods of hospitalization due to DM over the prior 12 months.  He had not had progressive, unintentional weight-loss due to DM.  He reported erectile dysfunction, but stated that he had normal anatomy with no penile deformity or abnormality.  

In May 2017, the Veteran testified before the undersigned Veterans' Law Judge.  He stated that he takes two shots of insulin a day.  He testified that his doctor recommended for him to walk all that he could.  He had not been restricted from activities and had not had any emergency room visits in the prior four years.  He stated that he sought treatment every 6 months.  

In September 2017, a VA examination found the Veteran's DM to be managed by diet, prescribed oral hypoglycemic agents, and insulin more than once a day.  The Veteran did not require regulation of his activities as part of his medical management of his DM.  He visited his diabetic care provided for episodes of ketoacidosis or hypoglycemia less than 2 times a month and had not had any periods of hospitalization due to for either ketoacidosis or hypoglycemia over the prior 12 months.  He had not had progressive, unintentional weight-loss due to DM.  

Based on the foregoing, the Board finds that the Veteran's DM does not warrant a rating in excess of 20 percent.  As the evidence of record does not support a finding that the Veteran's DM requires a regulation of activities, a higher 40 percent rating for diabetes is not warranted.  Indeed, the November 2009, July 2012, and September 2017 VA examiners specifically found that the Veteran did not require such a restriction and the Veteran, himself, testified as such in his May 2017 hearing.  

Further, as noted above, the VA examinations all indicated that the Veteran had not been hospitalized at all by his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  Thus, the Veteran does not satisfy the requirements for a rating of 60 percent or 100 percent for his service-connected DM with erectile dysfunction.  See 38 C.F.R. 4.119 , DC 7913 (2017).

As discussed above, the RO has identified erectile dysfunction as a complication of diabetes, but for which a compensable disability rating is not warranted.  38 C.F.R. § 4.115b , DC 7522 (2017).  The Board must thus determine whether a compensable disability rating can in fact be awarded for erectile dysfunction. 

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," DC 7522.  See 38 C.F.R. § 4.20 (2017).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  In this case, the medical evidence does not indicate that the Veteran has a penile deformity and he does not contend otherwise.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a non-compensable rating is awarded.  See 38 C.F.R. § 4.31 (2017). 

Consequently, there is no basis for payment of compensation for erectile dysfunction under the rating schedule.  The Board also points out that special monthly compensation based on loss of use of a creative organ under 38 U.S.C. § 1114(k) has in fact been awarded.

The Board finds the November 2009, July 2012, and September 2017 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  Specifically, the examiners interviewed the Veteran, reviewed his claims file, and conducted a physical examinations.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as number of insulin doses he is require to take or his level of physical activity.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's DM has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his DM is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence weighs against a rating in excess of 20 percent for the Veteran's DM with erectile dysfunction.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus II with erectile dysfunction is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


